Exhibit 10.44
QLT GUARANTEE
     To induce Allergan Sales, LLC, a Delaware limited liability corporation,
(“Purchaser”), to enter into that certain Purchase Agreement between Purchaser
and QLT USA, Inc., a Delaware corporation (“Seller”), dated as of June 6, 2008
(the “Purchase Agreement”), QLT Inc., a corporation formed under the laws of the
Province of British Columbia, Canada (“QLT”) hereby absolutely, unconditionally
and irrevocably guarantees the prompt and complete performance of all
obligations of Seller under Section 8.1 and Article X of the Purchase Agreement
and the prompt payment of all obligations of Seller thereunder (such guarantee,
together with the other provisions of this guarantee, this “Guarantee”). QLT
further agrees to pay Purchaser for any and all out-of-pocket expenses
reasonably incurred by Purchaser in enforcing its rights against Seller under
the Purchase Agreement and against QLT under this Guarantee, including any and
all reasonable attorneys’ costs and expenses incurred in connection therewith
(collectively, the “Enforcement Expenses Obligation”). To the extent that Seller
fails to perform any of the obligations guaranteed hereunder on a timely basis
pursuant to the terms and conditions of the Purchase Agreement, QLT will
promptly cause Seller to perform such obligations or will perform such
obligations.
     No claim, set-off or other right that QLT or Seller or any of their
respective affiliates may have against Purchaser will reduce or otherwise affect
the obligations of QLT hereunder. Any waiver of Purchaser’s rights under this
Guarantee must be in writing. This Guarantee may not be terminated or amended,
except with the written consent of Purchaser. QLT further agrees that this
Guarantee will continue to be effective or be reinstated (if a release or
discharge has occurred), as the case may be, if at any time the obligations
guaranteed hereunder or any portion thereof will be rescinded or avoided
(whether as a result of any bankruptcy or otherwise), and any prior release or
discharge of this Guarantee will be without effect.
     QLT hereby represents and warrants to Purchaser that (i) QLT has full
corporate power and authority to execute and deliver this Guarantee and perform
its obligations hereunder, (ii) QLT has taken all actions necessary to authorize
its execution, delivery and performance of this Guarantee, (iii) the execution,
delivery and performance of this Guarantee do not violate QLT’s charter, by-laws
or other governing organizational documents, and (iv) this Guarantee is the
legal, valid and binding obligation of QLT, enforceable against QLT in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and general principles of public policy.
     QLT agrees that Purchaser may at any time and from time to time, without
notice to or further consent of QLT, extend the time of payment of any
obligation or liability, and may also make any agreement with Seller for the
extension, renewal, payment, compromise, discharge or release thereof, in whole
or in part, or for any modification of the terms of the Purchase Agreement or of
any agreement between Seller and Purchaser without in any way impairing or
affecting QLT’s obligations under this Guarantee. Without limiting or affecting
the provisions of the Purchase Agreement, QLT agrees that the obligations of QLT
hereunder shall not be released or discharged, in whole or in part, or otherwise
affected by (a) the failure of Purchaser to assert any claim or demand or to
enforce any right or remedy against Seller or any other person or entity
interested in the transactions contemplated by the Purchase Agreement; (b) any

 



--------------------------------------------------------------------------------



 



change in the time, place or manner of payment of any guaranteed obligation or
any rescission, waiver, compromise, consolidation or other amendment or
modification of any of the terms or provisions of the Purchase Agreement or any
other agreement evidencing, securing or otherwise executed in connection with
any obligations or liabilities; (c) the addition, substitution or release of any
person or entity interested in the transactions contemplated by the Purchase
Agreement; (d) any change in the corporate existence, structure or ownership of
QLT, Seller or any other person or entity interested in the transactions
contemplated by the Purchase Agreement; (e) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting Seller or any other person
or entity interested in the transactions contemplated by the Purchase Agreement;
(f) any lack of validity or enforceability of the Purchase Agreement or any
agreement or instrument relating thereto, other than by reason of fraud or
willful misconduct by Purchaser; or (g) the existence of any claim, set-off or
other right which QLT may have at any time against Purchaser or Seller, whether
in connection with any obligations or liabilities under the Purchase Agreement
or otherwise. To the fullest extent permitted by law, QLT hereby expressly
waives any and all rights or defenses arising by reason of any law which would
otherwise require any election of remedies by Purchaser. QLT waives promptness,
diligence, notice of the acceptance of this Guarantee and of any obligations or
liabilities arising out of, under or in connection with the Purchase Agreement,
presentment, demand for payment, notice of non-performance, default, dishonor
and protest, notice of the incurrence of any obligation or liability and all
other notices of any kind, all defenses which may be available by virtue of any
valuation, stay, moratorium law or other similar law now or hereafter in effect,
any right to require the marshalling of assets of Seller or any other person or
entity interested in the transactions contemplated by the Purchase Agreement,
and all suretyship defenses generally (other than fraud and willful misconduct
by Purchaser).
     No failure on the part of Purchaser to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Purchaser of any right,
remedy or power hereunder or under the Purchase Agreement or otherwise preclude
any other or future exercise of any right, remedy or power hereunder. Each and
every right, remedy and power hereby granted to Purchaser or allowed it by law
or other agreement shall be cumulative and not exclusive of any other, and may
be exercised by Purchaser at any time or from time to time. Notwithstanding
anything to the contrary stated herein, except for the Enforcement Expenses
Obligation, QLT shall not be liable hereunder to a greater extent than Seller
may have been liable under the Purchase Agreement.
     QLT is entering into this Guarantee with the understanding that this
Guarantee is a material condition to Purchaser entering into the Purchase
Agreement. This Guarantee may not be assigned by QLT without the prior written
consent of Purchaser, which consent may be given or withheld by Purchaser in its
sole discretion. Subject to the foregoing, this Guarantee will be binding on and
will inure to the benefit of the parties and their successors and permitted
assigns, and any reference to a party will also be a reference to the successors
(whether by merger, operation of law or otherwise) or permitted assigns of that
party.

2



--------------------------------------------------------------------------------



 



     This Guarantee shall be governed by the laws of the State of New York
without regard to conflict of law principles that would result in the
application of any law other than the law of the State of New York. Any dispute
under this Guarantee shall be resolved in accordance with Sections 11.8, 11.9
and 11.10 of the Purchase Agreement.
QLT INC.
By: “Robert L. Butchofsky”        
Name: Robert L. Butchofsky
Title: President and CEO

3